Citation Nr: 1002690	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009).  In September 
2009, the Veteran testified at a hearing before the 
undersigned.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record shows that the Veteran was diagnosed with bilateral 
pes planus while on active duty and continues to have 
bilateral pes planus.


CONCLUSION OF LAW

Bilateral pes planus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the fully favorable decision contained herein, 
the Board finds that discussion of the VCAA notice provided 
to the Veteran is unnecessary, since any deficiency in the 
timing or content of such notice would constitute harmless 
error.  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as a disability rating and effective 
date, the Board finds that the RO will address any applicable 
downstream issues when effectuating the award and therefore 
any failure to provide this notice at this junction cannot 
prejudice the claimant because he will be free to appeal any 
unfavorable finding by the RO regarding the disability rating 
and effective date.

The Veteran and his representative contend that the claimant 
had pes planus in-service and ever since that time.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that, while 
the Veteran's August 1942 enlistment examination and his 
February 1945 periodic examination were negative for 
complaints or a diagnosis of pes planus; and his feet were 
described as within normal limits.  His April 1946 separation 
examination diagnosed first degree pes planus, asymptomatic.  
Moreover, the post-service record, including the January 1999 
VA examination, shows that Veteran being diagnosed with 
bilateral pes planus.  Additionally, the Board finds that the 
Veteran is both competent and credible to report on the fact 
that he had had pain in his feet since service because 
whether or not someone is feeling pain does not require 
special medical training.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  

In summary, the evidence, both positive and negative, is at 
least in equipoise.  Under such circumstances, and granting 
the Veteran the benefit of any doubt in this matter, the 
Board concludes that the preponderance of the weight of the 
evidence supports a grant of service connection for bilateral 
pes planus due to continuity of symptomatology.  38 U.S.C.A. 
§§ 5107, 1110; 38 C.F.R. § 3.102, 3.303(b) (2009); also see 
Hamptom v. Gober, 10 Vet. App. 481 (1997) (holding that the 
diagnosis of a disability at a separation examination can 
provide evidence of both a current disability and a 
relationship between that current disability and military 
service).


ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


